—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered March 15, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/a to 9 years, unanimously affirmed.
Defendant’s arrest photograph was properly admitted at trial since it corroborated police testimony as to the type of clothing defendant was wearing at the time of the sale, which was relevant to the accuracy of the undercover officer’s description and identification of defendant (see, People v Logan, 25 NY2d 184, 195-196, cert denied 396 US 1020; People v Larry, 178 AD2d 282, lv denied 79 NY2d 1003; People v Santana, 162 AD2d 191). Concur—Murphy, P. J., Wallach, Nardelli and Williams, JJ.